Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 8, 1975, which affirmed a decision of a referee sustaining, as modified, an initial determination of the Industrial Commissioner holding claimant eligible for benefits under subdivision 2 of section 527 of the Labor Law and denying benefits under the Special Unemployment Assistance Program. The record contains substantial evidentiary support for the finding of weeks worked during claimant’s base period as a teacher under covered employment, thereby rendering her ineligible under the Special Unemployment Assistance Program (Matter of Swyer [Levine], 52 AD2d 707). Decision affirmed, without costs. Greenblott, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.